Name: Regulation (EEC) No 1467/69 of the Council of 23 July 1969 on imports of citrus fruit originating in Morocco
 Type: Regulation
 Subject Matter: plant product;  trade;  Africa;  taxation;  prices;  tariff policy
 Date Published: nan

 Avis juridique important|31969R1467Regulation (EEC) No 1467/69 of the Council of 23 July 1969 on imports of citrus fruit originating in Morocco Official Journal L 197 , 08/08/1969 P. 0095 - 0096 Finnish special edition: Chapter 3 Volume 2 P. 0220 Danish special edition: Series I Chapter 1969(II) P. 0339 Swedish special edition: Chapter 3 Volume 2 P. 0220 English special edition: Series I Chapter 1969(II) P. 0365 Greek special edition: Chapter 03 Volume 4 P. 0214 Spanish special edition: Chapter 03 Volume 3 P. 0137 Portuguese special edition Chapter 03 Volume 3 P. 0137 REGULATION (EEC) No 1467/69 OF THE COUNCIL of 23 July 1969 on imports of citrus fruit originating in Morocco THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Whereas Article 4 of Annex I to the Agreement establishing an Association between the European Economic Community and the Kingdom of Morocco lays down rules for a tariff reduction in respect of imports into the Community of certain citrus fruit originating in Morocco ; whereas, during the period of application of reference prices, that reduction is dependent on the observance of a price fixed on the Community market ; whereas detailed rules of application are required to put this system into practice; Whereas the proposed system must be included in the framework of the common organisation of the market in fruit and vegetables ; whereas account should therefore be taken of the provisions of Regulation No 23 (2) on the progressive establishment of a common organisation of the market in fruit and vegetables and further provisions adopted in pursuance of that Regulation; HAS ADOPTED THIS REGULATION: Article 1 This Regulation fixes the detailed rules for applying the preferential system laid down in Article 4 of Annex I to the Agreement establishing an Association between the European Economic Community and the Kingdom of Morocco (hereinafter called the "Agreement") in respect of the following products originating in Morocco: ex 08.02 A : Fresh oranges ex 08.02 B : Fresh mandarins and satsumas ; fresh clementines, tangerines and other similar hybrid citrus fruit. ex 08.02 C : Fresh lemons Article 2 1. In order that the conditions laid down in Article 4 (2) of Annex I to the Agreement shall be fulfilled, the quotations recorded at the wholesale stage on the representative markets of the Community, adjusted by conversion factors and reduced by transport costs and import charges other than customs duties-conversion factors, costs and charges laid down for the calculation of the entry price referred to in Regulation No 23-must remain equal to or higher than the price laid down in Article 3, for a specific product adjusted to quality Class 1 where the quotations recorded do not refer to that class. 2. For the deduction of import charges other than customs duties referred to in paragraph 1, in so far as the prices notified by the Member States to the Commission include the incidence of charges other than customs duties, the amount to be deducted shall be calculated by the Commission in order to avoid the difficulties which may arise because of the incidence of those charges on entry prices depending on origin. In that case, an average corresponding to the average between the lowest and the highest incidence shall be taken into account. Detailed rules for applying this paragraph shall be fixed, where appropriate, in accordance with the procedure laid down in Article 13 of Regulation No 23. (1)OJ No C 79, 21.6.1969, p. 1. (2)OJ No 30, 20.4.1962, p. 965/62. 3. The Community markets used for recording quotations on the basis of which the entry price referred to in Regulation No 23 is calculated shall be considered as representative for the purpose of paragraph 1. Article 3 The price referred to in Article 2 (1) shall be equal to the reference price in force during the period in question, plus the incidence of the Common Customs Tariff on that price, and a standard amount fixed at 12 units of account per 100 kilogrammes. Article 4 In cases where, in respect of one of the products listed in Article 1, the quotations referred to in Article 2 (1), adjusted by the conversion factors and reduced by the transport costs and import charges other than customs duties, remain lower than the price laid down in Article 3 on three consecutive market days on the representative markets of the Community with the lowest quotations, the Common Customs Tariff duty in force on the date of importation shall be applied to the product in question. These rules shall remain in force until quotations are equal to or higher than the price laid down in Article 3 on three consecutive market days on the representative markets of the Community with the lowest quotations. Article 5 The Commission, on the basis of the quotations recorded on the representative markets of the Community and notified by the Member States, shall keep a regular check on price trends and shall keep the records referred to in Article 4. The necessary measures shall be adopted in accordance with the procedure laid down by Regulation No 23 in respect of the application of countervailing duties to fruit and vegetables. Article 6 The provisions of Article 11 of Regulation No 23 shall remain in force. Article 7 The rules laid down by this Regulation shall apply from the entry into force of the Agreement and throughout its application. This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1969. For the Council The President J.M.A.H. LUNS